PER CURIAM.
Appellant seeks review of an order which found that his children are dependent. A default was entered against him in the trial court when he failed to respond *236to the petition or make an appearance. On appeal, he argues that entry of a default was error. He is an inmate in an institution operated by the Florida Department of Corrections. No arrangements were made for appellant to make either a telephonic or a personal appearance at the hearing.
The appellee has notified this court that it does not intend to file an answer brief, and it requests a remand to the trial court. Accordingly, we reverse the order on appeal and remand the cause for further proceedings.
REVERSED AND REMANDED.
BARFIELD, MINER and POLSTON, JJ., concur.